Citation Nr: 0015337	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The appellant had active duty training from October 25, 1972 
to December 5, 1972.

The appellant filed a claim in August 1997 for service 
connection for depression and mental disorders.  This appeal 
arises from the March 1998 rating decision from the Winston-
Salem, North Carolina Regional Office (RO) that denied the 
appellant's claim for service connection for depression and 
mental disorders.  A Notice of Disagreement was filed in 
September 1999 and a Statement of the Case was issued in 
January 1999.  A substantive appeal was filed in February 
1999 with a request for a video teleconferencing hearing 
before a member of the Board.

In April 1999, the appellant indicated that he wanted a 
hearing at the RO before a member of the Board.  In September 
1999, a hearing at the RO before a member of the Bord was 
scheduled to which the appellant did not appear.  Later in 
September 1999, the appellant requested that a hearing be 
rescheduled due to inclement weather.  In January 2000, the 
appellant indicated that he would appear at a scheduled 
February 2000 video teleconferencing hearing in lieu of a 
hearing at the RO before a member of the Board.  The 
appellant failed to report for the February 15, 2000 video 
teleconferencing hearing.  Consistent with the January 2000 
hearing notice letter to the appellant, as he failed to 
appear for the hearing, and a request for a postponement has 
not been received, this case is being processed as though the 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702.


FINDING OF FACT

There is no competent medical evidence linking any current 
psychiatric disability to the appellant's military service; 
the claim is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in October 1972, no 
history of depression or excessive worry or nervous trouble 
of any sort was reported.  On examination, the appellant's 
psyche was clinically evaluated as normal.

In November 1972, it was noted that the appellant had been 
buying pills from shipmates and overdosing.  The appellant 
stated "I want to die".  He was worried about harassment 
from his company because he had turned in two "Right Guard" 
sniffers.  It was noted that the problem seemed situational 
but it was questioned whether his reaction was appropriate 
and whether it indicated underlying character pathology.

In December 1972, it was indicated that the appellant was to 
be discharged by reason of unsuitability.  An accompanying 
report noted that in November 1972, the appellant had spent 
two days in the dispensary because of an overdose of aspirin.  
At an initial psychiatric screening, he was placed on trial 
duty because of his performance on screening tests.  He also 
gave a history of emotional instability, attempted suicide, 
and difficulties requiring official police attention.  He was 
referred for a psychiatric evaluation.  A report from his 
company commander indicated that the appellant's progress in 
training was poor and his performance was downhill.  He was 
not attentive at instruction periods, not a good mixer with 
shipmates, a trouble maker, unreliable, and sad.  He reported 
quitting school in the 9th grade because, as he stated, he 
was not allowed to go back to school because he had made a 
bomb threat.  The appellant reported that he had received 
undue harassment from his fellow recruits for having turned 
in several of them for "Right Guard" (an underarm 
deodorant) sniffing.  The harassment had reached a point 
where, he reported, he could not take it any more.  His 
response was to purchase various drugs from his fellow 
recruits and consume them with the alleged purpose of 
suicide.  On examination, the appellant appeared neither 
psychotic, depressed, demented, nor suicidal.  He was tearful 
and reported that he was worried about his father who was in 
poor health and out of work.  The appellant's behavior 
confirmed a clinical impression of character immaturity.  
Corroborating this was his performance on formal psychiatric 
testing.  

Received was a Social Security Administration (SSA) decision 
from July 1991 that indicates that the appellant was 
considered disabled since 1989 when he injured his foot and 
subsequently developed depression over his condition.  John 
B. Reckless, M.D., a psychiatrist, testified that the 
appellant had major depression, post traumatic stress 
disorder, a personality disorder with passive-dependent and 
intense and unstable interpersonal relationships, alcohol 
dependence, and a history of polysubstance abuse.  It was 
indicated that the appellant had a very severe mental 
disorder worsened by the left foot injury.  Further noted in 
the decision was that the appellant was treated for the foot 
injury in 1989 at Chesapeake General Hospital and 
additionally had psychiatric treatment.  It was indicated 
that the appellant had a previous history of treatment for 
alcohol dependence and polysubstance abuse.  The appellant's 
mood was quite depressed.  The discharge diagnoses included 
injury to the left foot, a post traumatic stress disorder, 
and depression.  A hospital record from Cherry Hospital in 
1990 included notations that the appellant's mood was of 
severe depression.  He had nightmares concerning his trip on 
the fishing boat where he injured his foot.  He was initially 
assessed with adjustment disorder with depressed mood and a 
history of alcohol abuse.  Outpatient records from the Neuse 
Center for Mental Health from 1990 showed treatment for 
severe depression, a post traumatic stress disorder and 
personality disorders manifested by intense and unstable 
interpersonal relationships, impulsive behavior, pathological 
dependence, and passivity.  Edward Malone, M.D., performed a 
psychiatric evaluation and reported that the appellant had 
paranoid thinking about the people who were with him at the 
time of the foot injury and various other people.  The 
appellant's affect was depressed, angry, and suspicious and 
it was noted that the appellant had made at least one suicide 
attempt in the past.  Dr. Malone's diagnoses included post 
traumatic stress disorder which was chronic and severe.  

In August 1997, the appellant filed a claim for service 
connection for depression and mental disorders.

Associated with the file were records from Coastal Plain 
Hospital and Counseling Center that shows that the appellant 
was admitted from January 1996 to February 1996 for treatment 
for polysubstance abuse.  It was indicated that he had a 
significant history of polysubstance dependence.  He reported 
past psychiatric treatment at private facilities.  The 
discharge diagnoses included polysubstance dependence, and 
Cluster B personality disorder traits.

Records from the North Carolina Division of Mental Health, 
Developmental Disabilities and Substance Abuse Services from 
February 1996 to August 1997 show that in February 1996, the 
appellant was seen to continue medication he had been treated 
with when admitted previously for substance abuse.  It was 
noted that the appellant had problems since his teens, at 
least with substance abuse.  The provider reported that he 
had known the appellant in 1994.  At one point it was 
considered that the appellant had a bipolar disorder.  
Currently, the appellant had a depressed mood at times.  The 
diagnoses included polysubstance dependence, other substance 
induced disorder with depressive features, rule out bipolar 
II disorder, and personality disorder not otherwise specified 
with strong dependency features.  Subsequently, the appellant 
continued to be evaluated as regards his medication.  

Received were records from Brynn Marr Behavioral Healthcare 
System that show that the appellant was admitted from March 
1997 to April 1997 and from June 1997 to July 1997.  A report 
from April 1997 shows the appellant had been admitted for 
suicidal ideation.  He reportedly had multiple other 
treatments in the past, but could not give details.  The 
final diagnoses included alcohol dependence and major 
depression, recurrent, with psychotic features.  A report 
from July 1997 shows the appellant was admitted for feeling 
suicidal.  The discharge diagnoses included alcohol 
dependence and depressive illness, not otherwise specified.  

By rating action of March 1998, service connection for 
depression and mental disorders was denied.  The current 
appeal to the Board arises from this denial.

Associated with the file was a discharge summary from Hamot 
Medical Center from March 1973 that shows that the appellant 
was admitted for commitment due to being extremely agitated, 
incorrigible, and threatening in his behavior, both at home 
and with police.  Since age 15 or early 16 he had been 
addicted to solvent sniffing and was unable to control this 
habit.  The appellant indicated that the sniffing was done in 
an attempt to control hallucinatory experiences with reality 
distortion and depressive symptoms.  Psychological testing 
showed no evidence of brain organicity, but there was 
evidence of manic tendencies and strong orality.  The final 
diagnoses included passive aggressive personality, drug 
addiction, solvent sniffing, and adjustment reaction of 
adolescence.  An initial report from the appellant's 
admission includes that as part of the appellant's history, 
he indicated that he was in the service and was discharged 
because of inability to adapt to service life.  He reported 
that he heard an unidentifiable voice saying his name once 
when he was high on house paint while painting the house and 
a second time in a hospital near where he lived.  He stated 
that when he was in the service, people were always trying to 
steal things from him.  The diagnoses included that taking 
into consideration the apparently flattened affect, the 
history of inappropriate behavior, and the history of hearing 
unidentifiable voices on two occasions, a diagnosis of 
schizophrenia, paranoid type was submitted.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).   

It is noted that in the case of a veteran who served 90 days 
or more during a war period or after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§  3.1(d) (1999).  The term "active military, naval, and air 
service" is defined as "includ[ing] active duty, a period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 C.F.R. §  3.6(a) (1999).  This section 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) to mean that "an 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation."  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

In the instant case, without deciding whether the appellant 
meets the definition of "veteran", it is clear that he does 
not have the requisite number of days of service to be 
eligible for consideration of presumptive service connection 
under 38 C.F.R. 
§  3.307 and 3.309.

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
appellant has presented a well grounded claim; that is a 
claim which is plausible.  If he has not presented a well 
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

A claim for service connection for PTSD requires three (3) 
elements to be well grounded. There must be competent 
evidence of a current disability (a medical diagnosis); 
medical or lay evidence of an in-service stressor; and 
medical evidence of a nexus (causal relationship) between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

In the present case, the appellant essentially maintains that 
he should be granted service connection for a psychiatric 
disability, which he claims to have had its onset or to be 
otherwise attributable to his period of ACDUTRA.  The service 
medical records show that the appellant was discharged for 
character immaturity.  It is noted that personality disorders 
are specifically excluded as diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits (See 38 C.F.R. § 3.303(c) (1999).  Thus, any 
potential claim for service connection for a personality 
disorder in this case would fail based on the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

After service, the appellant was diagnosed on an initial 
report in March 1973 from the Hamot Medical Center with 
paranoid type schizophrenia.  However, the final diagnoses 
were passive aggressive personality, drug addiction and 
adjustment reaction.  Subsequent post-service medical records 
beginning with the SSA decision report from July 1991 show 
that the appellant was treated since 1989 for alcohol 
dependence, polysubstance abuse, depression, a personality 
disorder, post traumatic stress disorder, and rule out 
bipolar disorder. 

The appellant has submitted no competent medical evidence to 
establish a nexus between any current psychiatric disability 
and his service.  Moreover, lay evidence is inadequate to 
establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997).  As to the diagnosed PTSD, the appellant has 
submitted no medical evidence that the PTSD was caused by an 
in-service stressor nor has he so alleged.  Medical records 
appear to attribute the PTSD to a post service accident 
involving his foot.  Since all three criteria to establish 
evidence of a well-grounded claim have not been met, it 
follows that the appellant's claim must be denied based on 
his failure to submit evidence of a well-grounded claim.  
Absent a well-grounded claim, the Board has no duty to assist 
or decide the case on its merits.  

While it may be argued that the VA has a duty to assist 
claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The appellant having failed to present evidence of a 
plausible claim for entitlement to service connection for a 
psychiatric disability, that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a psychiatric disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

